742 N.W.2d 131 (2007)
Florence SHORT, Personal Representative of the Estate of Jonathon Cross, Deceased, Plaintiff-Appellant,
v.
Audberto C. ANTONINI, M.D., Addie Jo Briskie, R.N, Anita Young, R.N., Duane Waters Hospital, and Oaks Correctional Facility, Defendants-Appellees.
Docket No. 130442. COA No. 256423.
Supreme Court of Michigan.
December 21, 2007.
By order of April 6, 2007, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the case is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals with regard to its affirmance of the trial court's grant of summary disposition to defendant Antonini on the basis of Waltz v. Wyse, 469 Mich. 642, 677 N.W.2d 813 (2004), and REMAND this case to the Jackson Circuit Court for entry of an order denying defendant Antonini's motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED because we are not persuaded that the remaining question presented should be reviewed by this Court.